— « 8:19-bk-08977-CPM Doc 13-Tggfied 10/16/19 Page 1 of 31

=

Prepared by: MARKISHA SIMMONS
LOAN #:

NOTE

JUNE 08, 2006 PINELLAS PARK FLORIDA
[Date] [City] [State]
6876 79th Ave, Pinellas Park, FL 33781-2021
[Property Address]
1. BORROWER'S PROMISE TO PAY
(this amount is called "Principal”),

In return for a loan that I have received, I promise to pay U.S, $ 156,600.00
plus interest, to the order of the Lender. The Lender is
COUNTRYWIDE HOME LOANS, INC.
J will make all payments under this Note in the form of cash, check or money order.
I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is

entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST
Interest will be charged on unpaid Principal until the full amount of Principal has been paid. I will pay interest at a yearly

rate of 8.500 %.
The interest rate required by this Section 2 is the rate J will pay both before and after any default described in Section 6(B)

of this Note.

3. PAYMENTS
(A) Time and Place of Payments
I will pay Principal and interest by making a payment every month.
I will make my monthly payment onthe FIRST day of each month beginning on
AUGUST 01, 2006 . I will make these payments every month until I have paid all of the Principal and interest and

any other charges described below that I may owe under this Note. Each monthly payment will be applied as of its scheduled
due date and will be applied to interest before Principal. If, on JULY O01, 2036 , 1 still owe amounts under this
Note, I will pay those amounts in full on that date, which is called the “Maturity Date."

I will make my monthly payments at
P.O. Box 660694, Dallas, TX 75266-0694
or at a different place if required by the Note Holder.

(B) Amount of Monthly Payments

My monthly payment will be in the amount of U.S. $ 1,204.12

4. BORROWER'S RIGHT TO PREPAY
I have the right to make payments of Principal at any time before they are due. A prepayment of all of the unpaid

Principal is known as a "Full Prepayment." A prepayment of only part of the unpaid Principal is known as a "Partial
Prepayment,"" When I make a Partial or Full Prepayment, I will tell the Note Holder in writing that I am doing so. I may
not designate a payment as a prepayment if I have not made all the monthly payments due under this Note.

Subject to the Prepayment Penalty specified below, I may make a Full Prepayment or Partial Prepayments of my
obligation. The Note Holder will use all of my prepayments to reduce the amount of Principal that I owe under the Note.
If Imake a Partial Prepayment, there will be no changes in the due date or in the amount of my monthly payment.

Lat may prepay this Note in full at any time without penalty.
If within the first THIRTY SIX months after the execution of the Note, I make any prepayment(s) within

any 12-month period, the total of which exceeds 20 percent (20%) of the original Principal amount of this loan, I will pay
a Prepayment Penalty in an amount equal to the payment of six (6) months' advance interest on fhe amount by which the
total of my prepayment(s) within that 12-month period exceeds 20 percent (20%) of the original Principal amount of the

loan.

5. LOAN CHARGES
If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other

loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from
me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated

as a Partial Prepayment.

@ &C - FLORIDA FIXED RATE NOTE - Nonconforming Page 1 of 3 ays At

2D862-FL (12/05)(d) ORIG

   

aw
-

q 8:19-bk-08977-CPM Doc 13-1 gfiled 10/16/19 Page 2 of 31

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments .

If the Note Holder has not received the full amount of any monthly payment by the endof FIFTEEN calendar
days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5.000 %ofmy
overdue payment of Principal and interest. I will pay this late charge promptly but only once on each late payment.

(B) Default .
If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default
If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a

certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or

delivered by other means.

(@D) No Waiver By Note Holder .
Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described above,

the Note Holder will still have the right to do so if I am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses . .
If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to be

paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES
Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by

delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that

different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE
If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in

this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to

pay all of the amounts owed under this Note.

9. WAIVERS
I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.

"Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid.

10. APPLICABLE LAW
I agree that this agreement is to be governed by federal law and, to the extent not preempted by federal law, by the laws of

the state where the real property is located. If a law, which applies to this loan and sets maximum loan charges is finally
interpreted so that the interest and other charges collected or to be collected in connection with this loan exceed the permitted
limits, then: (a) any such interest or other charge shall be reduced by the amount necessary to reduce the interest or other charge

to the permitted limit; and (b) any sums already collected from me which exceed permitted limits will be refunded to me. The.

Note Holder may choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment to
me. If a refund reduces Principal, the reduction will be treated as a Partial Prepayment, but in no event will a prepayment charge
be assessed if the Note Holder chooses to reduce my Principal balance by applying such excess amounts.

11. SECURED NOTE
In addition to the protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the

"Security Instrument"), dated the same date as this Note, protects the Note Holder from possible losses which might result if I do
not keep the promises which I make in this Note. That Security Instrument describes how and under what conditions I may be
required to make immediate payment in full of all amounts I owe under this Note. Some of those conditions are described as
follows:
If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
natural person and a beneficial interest in Borrower is sold or transferred) without Lender’s prior written consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option

shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a

period of not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of
this period, Lender may invoke any remedies permitted by this Security Instrument without further notice or demand

on Borrower.

@ BC - FLORIDA FIXED RATE NOTE
Page 2 of 3

2D862-FL (12/05) one

pe
Case STapceerecrM Doc 13-1 Filed @°"° Page 3 of 31

12. DOCUMENTARY TAX

The state documentary tax due on this Note has been paid on the mortgage securing this indebtedness.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED. a.

@ S&C - FLORIDA FIXED RATE NOTE
2D862-FL (12/05)

 

 

 

 

Dey KL MIL “Borrower
ARLETIE BROWN -Borrower
~Borrower
-Borrower

{Sign Original Only]

Page 3 af 3
 

Case 8:19-bI@B977-CPM Doc 13-1 Filed 10/9 Page 4 of 31

Prepared by: MARKISHA SIMMONS

COUNTRYWIDE HOME LOANS, INC.

oA ene OP eenoe 5 ENVILEE DR RGV-PS44-5.
: 2375 N GLENVILLE - ~
Becca. ROSRNNE: DRESPEN RICHARDSON, TX 75082
, Phone: (888) 973-8383
LOAN #: a Br Fax No.: (972) 781-5706
PROPERTY A : 6 79th Ave

06/08/2006

Pinellas Park, FL 33781-2021
ADDENDUM TO NOTE

This Addendum to Note ("Addendum") amends, supplements and constitutes a part of the terms of my Note dated
. The provisions of this Addendum provide that I will receive Interest Rate Reductions if 1

make Timely Payments during specified Bligibility Periods. The terms and conditions I must meet to qualify for these Interest
Rate Reductions are described below.

1.

Definitions. For purposes of this Addendum, the following definitions apply:

a. Eligibility Periods means consecutive twelve-month periods, the first of which is the twelve-month period
beginning with the month in which my first monthly payment is due.

b, Interest Rate Reduction means an adjustment to the interest rate on my Note which decreases my

interest rate by THREE-EIGHTHS percent ( 0.375 %) below my interest rate in effect
immediately preceding such adjustment.

c. Late Charge Date means the date on which a late charge will be assessed as provided in my Note.

Payment in Full means a payment of ail amounts due monthly under the terms of my Note and Security

Instrument, including any escrow items, late charges, or other charge or amount imposed under the terms of my
Note and Security Instrument.

¢. Timely Payment means a monthly Payment in Full reccived by the Lender no later than the Late Charge Date.
Capitalized terms used, but not defined in this Addendum, shall have the meaning given to them in the Note,

Number of Eligibility Periods. This Addendum provides for FOUR (4) Eligibility Periods.

Interest Rate Adjustments. If I am eligible for an Interest Rate Reduction as of the end of an Eligibility Period, then

beginning with the payment due in the month following the end of that Eligibility Period my payment will be adjusted to
reflect an Interest Rate Reduction.

Example: The first Eligibility Period covers the first twelve (12) payments on my loan. If I am eligible for an

Interest Rate Reduction, then beginning with the 13th payment my mifterest rate will be reduced by
THREE-—EIGHTHS percent ( 0.375 %).

Effect of Interest Rate Adjustments. Each time I receive an Interest Rate Reduction, my reduced interest rate will
remain in effect for the balance of the term of my Note unless I qualify for additional Interest Rate Reductions during any
subsequent Eligibility Periods. If I qualify for an Interest Rate Reduction in all FOUR (4) Eligibility Periods, then
my interest rate after the end of my Jast Eligibility Period will be one and one-half percent
( 1.5 %) below my initial interest rate as stated in Paragraph 2 of my Note.

Eligibility Conditions for Interest Rate Reduction. If I meet each of the following terms and conditions during an
Eligibility Period, I will be eligible for an Interest Rate Reduction after the end of that Eligibility Period:

a. No Default. At the beginning of the Eligibility Period, and continuously during the Eligibility Period, I must not be
in default in any of my obligations to the Lender under the Note or Security Instrument (including, but not limited
to, my obligation to maintain insurance on the collateral property and to pay all amounts due in accordance with
the terms of my Note and Security Instrument).

b. Payments in Full. All of my monthly payments during an Eligibility Period must be Payments in Full. I will not
be eligible for an Interest Rate Reduction if any monthly payment I make during an Eligibility Period is not a
Payment in Full, Each of my payments during the Eligibility Period must be for the full amount that is due as
shown on my monthly statement or payment coupon.

@ BC - Addendum to Note one At

2D491-US (10/99)(d} Page 1 of 2

 

 
Case 8:19-bi@o77-cPM Doc 13-1 Filed 10/o Page 5 of 31

LOAN #:

c. Timely Payments. (i) I will qualify for an Interest Rate Reduction if all of my monthly payments during an
Eligibility Period are Timely Payments, except that I may make no more than one payment in an Eligibility Period
after the Late Charge Date but prior to my next payment due date, provided that such payment is not the twelfth
(12th) payment due in an Eligibility Period. Gi) Hach of my payments during an Eligibility Period must be received
by the Lender at the address specified by the Lender. (iii) If the Lender receives my payment before the Late
Charge Date, but the payment instrument is subsequently returned to the Lender unpaid (whether for insufficient
funds or otherwise), the payment will not be considered "received “ by the Lender until final collection has been
made by the Lender on the unpaid instrument or I replace it with another payment instrument which is not
subsequently returned to the Lender unpaid. (iv) The Lender shall use its standard procedures for determining the
date on which a payment is received. The date a payment is received is not the date I mail the payment or the
postmark date on the envelope. A payment which is received by the Lender later than 5:00 p.m. is considered
received the next Business Day. A Business Day means a day on which the Lender is regularly open for business
and excludes Saturdays, Sundays or holidays. If the Lender's receipt of a payment is delayed for any reason such
that the payment is not a Timely Payment, I will not be eligible for an Interest Rate Reduction for that Eligibility

Period. I understand that it is my responsibility to ensure that my payments are received by the Lender on or before
the Late Charge Date.

6. Payment Adjustment Notice. If I am eligible to receive an Interest Rate Reduction the Lender will adjust my monthly

payment to reflect the Interest Rate Reduction and will give me notice of my new payment amount prior to my next
payment due date.

Ti Failure to Qualify for an Interest Rate Reduction. If I do not qualify for an Interest Rate Reduction during an
Eligibility Period, no adjustment will be made to my interest rate after the end of that Eligibility Period. If I have not
qualified for an Interest Rate Reduction during an Eligibility Period, the period for determining my eligibility for Interest
Rate Reductions shall not be extended, My last Eligibility Period willend inthe forty-eighth (48th)
month of my loan, whether or not I have qualified for any Interest Rate Reduction in prior Eligibility Periods.

8. No Other Rate Adjustments. There will be no reductions in or adjustments to my interest rate other than those
described above.

9. Late Charges; Reporting to Credit Reporting Agencies. If I fail to make each monthly payment to the Lender before
the Late Charge Date, I will be assessed a late charge as provided in my Note. Further, if I fail to make each of my
monthly payments to the Lender on or before the payment due date specified in Paragraph 3 of my Note, the Lender may
report my delinquency to a consumer reporting agency.

10. No Charge to Other Terms of Note or Security Instrument. Except for the Interest Rate Reduction feature described
above, all of the terms and conditions of my Note and Security Instrument remain in full force and effect, including
without limitation any prepayment penalty which may be a condition of my Ioan.

By signing below, I acknowledge that I have read the above terms and conditions and that I understand them and agree

~ hastrue Seale ek

Borrdwey ROWANNE DREADEN ~~

LE Lb ati LBBB cage O-8-02

 

 

 

Borrower ARLETTE BROWN Date
Borrower Pats
Borrower Date

® BC - Addendum to Note
2D491-US (10/99) Page 2 of 2
 

 

 

17757 US 19 NORTH, SUITE 250
CLEARWATER, FLORIDA 33764

COUNTRYWIDE HOME LOANS, INC.

MS SV-79 DOCUMENT PROCESSING

P.O0.Box 10423

Van Nuys, CA 91410-0423

This document was prepared by: KEN BURKE, CLERK oF ¢

MARKISHA SIMMONS INST# 205 county FLORInS
COUNTRYWIDE HOME LOANS, INC. OFF REC acto roe at 03:12 pry

: 202 PG:
DocType:mTG RECORDING: saz

M Doc
STAMP: $548.40 Ir TAX: $323 20

p, \Pasmearbortle CBRICES GEM Doc 13-12 Filed 10/16/19 [Paeeorenn|

 

ais Line For Recording Data]

Escrow/Closing #] [Doc ID #}

— |
MIN

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in Sections 3,
11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in

Section 16.

(A) "Security Instrument" means this document, which is dated JUNE 08, 2006 , together
with all Riders to this document.

(B) "Borrower" is A SINGLE WOMAN

ROXANNE DREADEN, A MARRIED WOMAN, AND ARLETTE BROWN, AS JOINT TENANTS WITH
RIGHT OF SURVIVORSHIP, JOINED BY CLIFFORD DREADEN, SPOUSE TO
ROXANNE DREADEN

Borrower is the mortgagor under this Security Instrument.

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee under this
Security Instrument. MERS is organized and existing under the laws of Delaware, and has an address and
telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

(D) “Lender is

COUNTRYWIDE HOME LOANS, INC.

Lender is a CORPORATION

organized and existing under the laws of NEW YORK

Lender's address is
4500 Park Granada MSN# SVB-314, Calabasas, CA 91302-1613 ;
(E) "Note" means the promissory note signed by Borrower and dated JUNE 08, 2006 . The

Note states that Borrower owes Lender
ONE HUNDRED FIFTY SIX THOUSAND SIX HUNDRED and 00/100

Dollars (U.S. $ 156,600.00 ) plus interest. Borrower has promised to pay this debt in regular
Periodic Payments and to pay the debt in full not laterthan JULY C1, 2036
(F) "Property" means the property that is described below under the heading “Transfer of Rights in the

Property.”
FLORIDA-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT WITH MERS
Page 1 of t1
BB carry (0005) GHL(08/05)(d) — VMP Mortgage Solutions, inc. (800)521-7291 Form 3010 1/01

CONV/VA

  
 

 

 

- Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 7 of 31

cco 20
(G) “Loan means the debt evidenced by the Note, plus interest, any prepayment charges and late charges

due under the Note, and all sums due under this Security Instrument, plus interest.
(H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
Riders are to be executed by Borrower [check box as applicable]:

(_] Adjustable Rate Rider [_] Condominium Rider [_] Second Home Rider
{_] Balloon Rider [__] Planned Unit Development Rider L_] 1-4 Family Rider
VA Rider LJ Biweekly Payment Rider L_} Other(s) [specify]

() "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
non-appealable judicial opinions.

(J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners association
or similar organization.

(K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check,
draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument,
computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an
account. Such term includes, but is not limited to, point-of-sale transfers, automated teller machine
transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.

(L) "Escrow Items" means those items that are described in Section 3.

(M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by
any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage
to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property; (iii)
conveyance in licu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or
condition of the Property.

(N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the
Loan.

(O) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of this Security Instrument.

(P) “RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or
any additional or successor legislation or regulation that governs the same subject matter. As used in this
Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard to a
“federally related mortgage loan" even if the Loan does not qualify as a "federally related mortgage loan”
under RESPA,

(Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not
that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to
MERS (solely as nominee for Lender and Lender's successors and assigns) and to the successors and assigns

of MERS, the following described property located in the
COUNTY of PINELLAS

{Type of Recording Jurisdiction] {Name of Recording Jurisdiction)
SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.

ZF -sA(FL) (0005) CHL (08/05) Page 2 of 11 Form 3010 1/01
 

- Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 8 of 31

Parcel ID Number: 303016267120060020 which currently has address ©

6876 79th Ave, Pinellas Park ,
(StreevCity]
Florida 33781-2021 ("Property Address"):
[Zip Code]

TOGETHER WITH ail the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also
be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property.” Borrower understands and agrees that MERS holds only legal title to the interests granted by
Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for
Lender and Lender's successors and assigns) has the right: to exercise any or all of those interests, including,
but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
including, but not limited to, releasing and canceling this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the
right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
encumbrances of record, Borrower warrants and will defend generally the title to the Property against all
claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real

property,

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower
shall pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment
charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to
Section 3. Payments due under the Note and this Security Instrument shall be made in U.S. currency.
However, if any check or other instrument received by Lender as payment under the Note or this Security
Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under
the Note and this Security Instrument be made in one or more of the following forms, as selected by Lender:
(a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided any
such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or
entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at such
other location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender
may retum any payment or partial payment if the payment or partial payments are insufficient to bring the
Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan current,
without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial payments in
the future, but Lender is not obligated to apply such payments at the time such payments are accepted. If each
Periodic Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied
funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current. If
Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or retum
them to Borrower. If not applied earlier, such funds will be applied to the outstanding principal balance under
the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the future
against Lender shall relieve Borrower from making payments due under the Note and this Security Instrument
or performing the covenants and agreements secured by this Security Instrument.

2, Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
accepted and applied by Lender shall be applied in the following order of priority: (a) interest due under the
Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments shall be applied to
each Periodic Payment in the order in which it became due. Any remaining amounts shall be applied first to
late charges, second to any other amounts due under this Security Instrument, and then to reduce the principal
balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and the
late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment reccived from
Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in
full. To the extent that any excess exists after the payment is applied to the full payment of one or more
Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall be
applied first to any prepayment charges and then as described in the Note.

 

FZ -sairL) 0005) CHL (08/05) Page 3 of 11 Form 3010 1/01
 

a aaa aaa aaa aaa SB a
- Case 8:19-bk-08977-CPM Doc 13-1 Filed 10/16/19 Page 9 of 31

DOC ID #:

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the
Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under
the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a)
taxes and assessments and other items which can attain priority over this Security Instrument as a lien or
encumbrance on the Property; (b) leaschold payments or ground rents on the Property, if any; (c) premiums
for any and all insurance required by Lender under Section 5; and {d} Mortgage Insurance premiums, if any, or
any sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
accordance with the provisions of Section 10. These items are called "Escrow Items." At origination or at any
time during the term of the Loan, Lender may require that Community Association Dues, Fees, and
Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shal] be an Escrow Item.
Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower shall
pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any
or all Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow
Items at any time. Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay
directly, when and where payable, the amounts due for any Escrow Items for which payment of Funds has
been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
within such time period as Lender may require. Borrower's obligation to make such payments and to provide
receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security
Instrument, as the phrase "covenant and agreement” is used in Section 9. If Borrower is obligated to pay
Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for an Escrow Item,
Lender may exercise its rights under Section 9 and pay such amount and Borrower shall then be obligated
under Section 9 to repay to Lender any such amount, Lender may revoke the waiver as to any or all Escrow
Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall
pay to Lender all Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the
Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require
under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and reasonable
estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
or entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home
Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under
RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow
account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable
Law permits Lender to make such a charge. Unless an agreement is made in’ writing or Applicable Law
requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or carnings
on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the Funds.
Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower
for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined
under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the
amount necessary to make up the shortage in accordance with RESPA, but in no more than 12 monthly
payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify
Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the
deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable
to the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on
the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these
items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the licn in a manner acceptable to
Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith by, or
defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to prevent the
enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded;
or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this
Security Instrument. If Lender determines that any part of the Property is subject to a lien which can attain
priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days
of the date on which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set
forth above in this Section 4.

 

GZ -cA(FL) (0005) CHL (08/08) Page 4 of 11 Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 10 of 31

DOC ID #:

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting
service used by Lender in connection with this Loan.

5, Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against loss by fire, hazards included within the term "extended coverage," and any other
hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance. This
insurance shall be maintained in the amounts (including deductible levels) and for the periods that Lender
requires. What Lender requires pursuant to the preceding sentences can change during the term of the Loan.
The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's right to
disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may require Borrower
to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination, certification
and tracking services; or (b) a one-time charge for flood zone determination and certification services and
subsequent charges each time remappings or similar changes occur which reasonably might affect such
determination or certification. Borrower shall also be responsible for the payment of any fees imposed by the
Federal Emergency Management Agency in connection with the review of any flood zone determination
resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense, Lender is under no obligation to purchase any particular
type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might not protect
Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk, hazard or
liability and might provide greater or lesser coverage than was previously in effect. Borrower acknowledges
that the cost of the insurance coverage so obtained might significantly exceed the cost of insurance that
Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall become additional
debt of Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate from
the date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower
requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right
to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee
and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal certificates. If
Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If
Borrower obtains any form of insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy shall include a standard mortgage ciause and shall name Lender as
mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may
make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in
writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall be
applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to hold
such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the work has
been completed to Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender
may disburse proceeds for the repairs and restoration in a single payment or in a serics of progress payments
as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be
paid on such insurance proceeds, Lender shall not be required to pay Borrower any interest or carnings on
such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out of
the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is not
economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the
sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
Such insurance proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim
and related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance
carrier has offered to settle a claim, then Lender may negotiate and scttle the claim. The 30-day period will
begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 or
otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount
not to exceed the amounts unpaid under the Note or this Security Inswrument, an3 (b) any other of Borrower's
rights (other than the right to any refund of unearned premiums paid by Borrower) under all insurance policies
covering the Property, insofar as such rights are applicable to the coverage of the Property. Lender may use
the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this
Security Instrument, whether or not then duc.

D -sari) (000s) CHL (08/05) Page 5 of 1 Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc:13-1 Filed 10/16/19 Page 11 of 31

poc x> +:

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence
within 60 days after the execution of this Security Instrument and shall continue to occupy the Property as
Borrower's principal residence for at least one year after the date of occupancy, unless Lender otherwise
agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist
which are beyond Borrower's control,

7, Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent
the Property from deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to
Section 5 that repair or restoration is not economically feasible, Borrower shall promptly repair the Property if
damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in
connection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds
for the repairs and restoration in a single payment or in a series of progress payments as the work is
completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the Property,
Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration.

Lender or its agent may make reasonable entrics upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process,
Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or
consent gave materially false, misleading, or inaccurate information or statements to Lender (or failed to
provide Lender with material information) in connection with the Loan. Material representations include, but
are not limited to, representations concerning Borrower's occupancy of the Property as Borrower's principal
residence.

9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If (a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a
legal proceeding that might significantly affect Lender's interest in the Property and/or rights under this
Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfciture, for
enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
including protecting and/or assessing the value of the Property, and securing and/or repairing the Property.
Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien which has priority
over this Security Instrument; (b) appearing in court; and (c) paying reasonable attorneys’ fees to protect its
interest in the Property and/or rights under this Security Instrument, including its secured position in a
bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to make
repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may take
action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It
is agreed that Lender incurs no liability for not taking any or all actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured
by this Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement
and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender
agrees to the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the
Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments
toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain coverage
substantially equivalent to the Mortgage Insurance previously in effect, at a cosi substantially equivalent to the
cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected
by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue
to pay to Lender the amount of the separately designated payments that were due when the insurance coverage
ceased to be in effect. Lender will accept, use and retain these payments as a non-refundable loss reserve in
lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan
is ultimately paid in full, and Lender shall not be required to pay Borrower any interest or earnings on such
loss reserve. Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the

GZ -sa(ri) (000s) CHL (08/05) Page 6 of 11 Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc-13-1 Filed 10/16/19 Page 12 of 31

poc 1p +: is

amount and for the period that Lender requires) provided by an insurer selected by Lender again becomes
available, is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower
shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss
reserve, until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement
between Borrower and Lender providing for such termination or until termination is required by Applicable
Law. Nothing in this Section 10 affects Borrower's obligation to pay interest al the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may
incur if Borrower does not repay the Loan as agreed, Borrower is not a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter
into agreements with other parties that share or modify their risk, or reduce losses. These agreements are on
terms and conditions that are satisfactory to the mortgage insurer and the other party {or parties) to these
agreements. These agreements may require the mortgage insurer to make payments using any source of funds
that the mortgage insurer may have available (which may include funds obtained from Mortgage Insurance
premiums).

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any
other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive
from (or might be characterized as) a portion of Borrower's payments for Mortgage Insurance, in exchange for
sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement provides that an
affiliate of Lender takes a share of the insurer's risk in exchange for a share of the premiums paid to the
insurer, the arrangement is often termed "captive reinsurance.” Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage
Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower will
owe for Mortgage Insurance, and they will not entitle Borrower to any refund.

(b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
include the right to receive certain disclosures, to request and obtain cancellation of the Mortgage
Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive a refund of any
Mortgage Insurance premiums that were unearned at the time of such cancellation or termination.

11, Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shal] be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the
Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During such
repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has
had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
provided that such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in
a single disbursement or in a series of progress payments as the work is completed. Unless an agreement is
made in writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall
not be required to pay Borrower any interest or carnings on such Miscellaneous Proceeds, If the restoration or
repair is not economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds shall
be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any,
paid to Borrower. Such Miscellancous Proceeds shall be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater than
the amount of the sums secured by this Security Instrument immediately before the partial taking, destruction,
or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security
Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the following fraction:
(a) the total amount of the sums secured immediately before the partial taking, destruction, or loss in value
divided by (b) the fair market vaiue of the Property immediately before the partial taking, destruction, or loss
in value. Any balance shall be paid to Borrower,

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
of the Property immediately before the partial taking, destruction, or loss in value is less than the amount of
the sums secured immediately before the partial taking, destruction, or loss in value, unless Borrower and
Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this
Security Instrument whether or not the sums are then due.

ZB) -sAir 1) 0005) CHL (08/05) Page 7 of 11 Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc 13-1 Filed 10/16/19 Page 13 of 31

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing

Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to
respond to Lender within 30 days after the date the notice is given, Lender is authorized to collect and apply
the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secured by this
Security Instrument, whether or not then due. "Opposing Party" means the third party that owes Borrower
Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous
Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's interest
in the Property or rights under this Security Instrument. Borrower can cure such a default and, if acceleration
has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be dismissed with a
ruling that, in Lender's judgment, precludes forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument. The proceeds of any award or claim for
damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned and
shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in
the order provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender to
Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower or any
Successors in Interest of Borrower. Lender shall not be required to commence proceedings against any
Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify amortization of
the sums secured by this Security Instrument by reason of any demand made by the original Borrower or any
Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or remedy including,
without limitation, Lender's acceptance of payments from third persons, entities or Successors in Interest of
Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the exercise of any
right or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and
agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who
co-signs this Security Instrument but does not execute the Note (a “co-signer"): (a) is co-signing this Security
Instrument only to mortgage, grant and convey the co-signer's interest in the Property under the terms of this
Security Instrument; (b) is not personally obligated to pay the sums secured by this Security Instrument; and
(c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or make any
accommodations with regard to the terms of this Security Instrument or the Note without the co-signer's
consent.

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's
rights and benefits under this Security Instrument. Borrower shall not be released from Borrower's obligations
and liability under this Security Instrument unless Lender agrees to such release in writing. The covenants and
agreements of this Security Instrument shall bind (except as provided in Section 20) and benefit the successors
and assigns of Lender.

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
Security Instrument, including, but not limited to, attomeys’ fees, property inspection and valuation fees. In
regard to any other fees, the absence of express authority in this Security Instrument to charge a specific fee to
Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge fees that
are expressly prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that Jaw is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
pemmitted limits, then: (a) any such Joan charge shall be reduced by the amount necessary to reduce the charge
to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted limits will
be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under the
Note or by making a direct payment to Borrower. If a refund reduces principal, the reduction will be treated as
a partial prepayment without any prepayment charge (whether or not a prepayment charge is provided for
under the Note). Borrower's acceptance of any such refund made by direct payment to Borrower will
constitute a waiver of any right of action Borrower might have arising out of such overcharge.

15. Notices. All notices given by Borrower or Lender in connection with. this Security Instrument must
be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have
been given to Borrower when mailed by first class mail or when actually delivered to Borrower's notice
address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
Applicable Law expressly requires otherwise. The notice address shall be the Property Address unless

ZB -sA(Fi) (0005) CHL (08/05) Page 8 of 1: Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc 13-1’ Filed 10/16/19 Page 14 of 31

DOC ID #:

Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of
address, then Borrower shall only report a change of address through that specified procedure. There may be
only one designated notice address under this Security Instrument at any one time. Any notice to Lender shall
be given by delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has
designated another address by notice to Borrower. Any notice in connection with this Security Instrument
shall not be deemed to have been given to Lender until actually received by Lender. If any notice required by
this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy
the corresponding requirement under this Security Instrument.

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be govemed
by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
contained in this Security Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might be silent, but
such silence shall not be construed as a prohibition against agreement by contract. In the event that any
provision or clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the
conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and include
the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to take any
action.

17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
"Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited to,
those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not
a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written
consent, Lender may require immediate payment in full of all sums secured by this Security Instrument.
However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these
sums prior to the expiration of this period, Lender may invoke any remedies permitted by this Security
Instrument without further notice or demand on Borrower.

19, Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower
shall have the right to have enforcement of this Security Instrument discontinued at any time prior to the
earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this Security
Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's right to
reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those conditions are that Borrower:
(a) pays Lender all sums which then would be due under this Security Instrument and the Note as if no
acceleration had occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses
incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorneys’ fees,
property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender's interest
in the Property and rights under this Security Instrument; and (d) takes such action as Lender may reasonably
require to assure that Lender's interest in the Property and rights under this Security Instrument, and
Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged. Lender
may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's
check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security
Instrument and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
However, this right to reinstate shal! not apply in dhe case of acceleration under Section 18,

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the
Note (together with this Security Instrument) can be sold one or more times without prior notice to Borrower.
A sale might result in a change in the entity (known as the "Loan Servicer") that collects Periodic Payments
due under the Note and this Security Instrument and performs other mortgage loan servicing obligations under
the Note, this Security Instrument, and Applicable Law. There also might be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be given
written notice of the change which will state the name and address of the new Loan Servicer, the address to

GZ -sAiFL) (0005) CHL (08108) Page 9 of 11 Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc ‘13-1 Filed 10/16/19 Page 15 of 31

DOC ID #;
which payments should be made and any other information RESPA requires in connection with a notice of
transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the
purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer
or be transferred to a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise
provided by the Note purchaser.

Neither Borrower nor Lender ray commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party's actions pursuant to this Security
Instrument or that alleges that the other party has breached any provision of, or any duty owed by reason of,
this Security Instrument, until such Borrower or Lender has notified the other party (with such notice given in
compliance with the requirements of Section 15) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If Applicable Law provides a time
period which must elapse before certain action can be taken, that time period will be deemed to be reasonable
for purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant
to Section 22 and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed to
satisfy the notice and opportunity to take corrective action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances” are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following
substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides,
volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials, (b)
"Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that relate
to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response action,
remedial action, or removal action, as defined in Environmental Law; and (d) an “Environmental Condition"
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor
allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental Law, (b)
which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous
Substance, creates a condition that adversely affects the value of the Property. The preceding two sentences
shall not apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances
that are generally recognized to be appropriate to normal residential uses and to maintenance of the Property
(including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge, release or threat of release of any
Hazardous Substance, and (c) any condition caused by the presence, use or release of a Hazardous Substance
which adversely affects the value of the Property. If Borrower learns, or is notified by any governmental or
regulatory authority, or any private party, that any removal or other remediation of any Hazardous Substance
affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance
with Environmental Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date the
notice is given to Borrower, by which the default must be cured; and (d) that failure to cure the default
on or before the date specified in the notice may result in acceleration of the sums secured by this
Security Instrument, foreclosure by judicial proceeding and sale of the Property. The notice shall
further inform Borrower of the right to reinstate after acceleration and the right to assert in the
foreclosure proceeding the non-existence of a default or any other defense of Borrower to acceleration
and foreclosure. If the default is not cured on or before the date specified in the notice, Lender at its
option may require immediate payment in full of all sums secured by this Security Instrument without
further demand and may foreclose this Security Instrument by judicial proceeding. Lender shall be
entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22, including,
but not limited to, reasonable attorneys’ fees and costs of title evidence.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and the
charging of the fee is permitted under Applicable Law.

GB cacy (0005) CHL (08/05) Page 10 of 11 Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc13-1' Filed 10/16/19 Page 16 of 31

DOC ID #;
24, Attorneys’ Fees. As used in this Security Instrument and the Note, attorneys’ fees shall include those
awarded by an appellate court and any attomeys' fees incurred in a bankruptcy proceeding.
25. Jury Trial Waiver. The Borrower hereby waives any right to a trial by jury in any action,
proceeding, claim, or counterclaim, whether in contract or tort, at law or in equity, arising out of or im any way
related to this Security Instrument or the Note.

BY SIGNING BELOW, Borrower accepts and agrecs to the terms and covenants contained in this
Security Instrument and in any Rider executed by Borrower and recorded with it.

Sign

   
 
   

sealed and delivered in the presence of,

rh p (Seal)

 

 

 

 

ROXANNE D DREADEN -Borrower
, Woe pabduve
Kare E, *S 6876 79TH AVE. N.
PINSLLAS PARK, FL 33781 (Address)
Jd &e 425 Z (Fe be (Seal)
ARLETTE BROWN -Borrower
6876 79TH AVE. N.
PINEZLLAS PARK, FL 33781 (Address)
UYaS 2, Dyerolorn (Seal)
CLIFF, EB DREADEN -Borrower
(Address)
(Seal)
-Borrower
(Address)

STATE OF FLORIDA, PV ELLAS

County ss:
The foregoing inswument was acknowledged before me this ¥ 5 UNE 3006 by
Lo VAN ve Deganes) Ga) Db 4eceHE  B0wW7I AD
CL) FILE DeEpP

 

 

 

 

 

 

’

 

 

who is personally known to me or who has produced Lv. DL. O4C a
KAREN HARKING : aca kluhews
Notary Public, State ity Notary Public
Expires Jar
Wy Comets, DD 180518

GB -sa(FL) (000s) CHL (08/05) Page 11 of 11 Form 3010 1/01
 

 

‘Case 8:19-bk-08977-CPM Doc'13-1 Filed 10/16/19 Page 17 of 31

Appendix A - Legal Description

LOT 2, BLOCK F, FAIRLAWN PARK UNIT 3, ACCORDING TO THE MAP OR PLAT THEREOF
AS RECORDED IN PLAT BOOK 53, PAGE 13, PUBLIC RECORDS OF PINELLAS COUNTY,

FLORIDA.

Parcel ID Number: 30/30/16/26712/006/0020

Commonly known as: 6876 79TH AVENUE
PINELLAS PARK, FL 33781

 

 
 

Case 8:19-bk-08977-CPM Doc 13-1_ Filed 10/16/19 Page 18 of 31
I#: 2011270360 BK: 17380 PG: 59, 10/12/2011 at 10:21 AM, RECORDING 1
$10.00 KEN BURKE, CLERK OF COURT PINELLAS COUNTY, FL BY DEPUTY CLERK:

CLKDMC4

Recording Requested By:
BankofAmerica
Prepared By: Edward Gallegos
888-603-9011

When recorded mail to:
CoreLogic

450 E. Boundary St,

Attn: Release Dept. ,

 

 

Property Address:
6876 79th Ave N
— Park, FL 33781-2021 . .
9/23/2911 i Recooder’s use
MIN MERS Phone #: 888-679-6377
ASSIGNMENT OF MORTGAGE

For Value Received, the undersigned holder of a Mortgage (herein “Assignor”) whose address is does hereby grant, sell,
assign, transfer and convey unto U.S, BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS
OF THE SASCO 2006-BC4 TRUST FUND whose address is 9062 OLD ANNAPOLIS RD, COLUMBIA, MD
21045 all beneficial interest under that certain Mortgage described below together with the note(s) and obligations therein
described and the money due and to become due thereon with interest and all rights Wand 08 So Neen mance aS
Mortgage.

Original Lender: “COUNTRYWIDE HOME LOANS, INC, ‘

Original Borrower(s): ROXANNE DREADEN, A MARRIED WOMAN, AND ARLETTE BROWN A
: SINGLE WOMAN, AS JOINT TENANTS WiTH RIGHT OF SURYIVORSHIP,
JOINED BY CLIFFORD DREADEN, SPOUSE TO. ROXANNE DREADEN

Date of Mortgage: 6/8/2006
Original Loan Amount: $156,600.00
Recorded in Pinellas County, FL on: 6/22/2006, book 15202, page 1210 and instrument number 2006236026

IN S relate tiie aie

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,

By: \ By: Afoadtan sf saci
Swarupe Slee Martha Oz ;

 

Assistant Secretary Vice President
Witness: Barbara Nord Witness: Bud Kamyabi
State of California :

County of Ventura!

SEP 2.6 204) ; : ¢
On____”"_ before me, Notary Public, personally
appeared Swarupa Slee and Martha Munoz, who proved to me on is of satisfactory evidence to be the

person(s} whose name(s) is/are subscribed to the within instrument and acknowledged to me that befShefthey
executed the same in his/Rpr/their authorized capacity(ies), and that by histtierftheir signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument. 3

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing -
paragraph is true and correct.

 
   

  

SHANNON STEEG Bes
CR Commission # 1849791
5) Notary Public - Celifomia

aa Les Angeles County = .
Seuy My Comm, Expires May 17,2013 . : 2

» Seal)

     
 
 

 
I#: 2015018867 BK: 18654 PG: 1950, 01/23/2015 at 08:45 AM, RECORDING 1 PAGES

710.00: _KEN CHES FORSSSF/-EPM BUC LSP Te TOMS AP Age NS oF ST PY

DEPUTY CLERK: CLKDM

PREPARED BY & RETURN TO:

2860 Exchange Blvd. # 100
(CORRECTIVE)

Southlake, TX 76092 Assignment of Mortgage Send Any Notices To Assignee.
For Valuable Consideration, the undersigned, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
("MERS") P.O. Box 2026, Flint, MI 48501-2026 (Assignor) by these presents does assign and set over, without recourse, to
STRUCTURED ASSET SECURITIES CORPORATIONMORTGAGE LOAN TRUST 2006-BC4, MORTGAGE PASS-
THROUGH CERTIFICATES SERIES 2006-BC4, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE c/o
Specialized Loan Servicing LLC, 8742 Lucent Blvd #300, Highlands Ranch, CO 80129 (Assignee) the described mortgage
with all interest, all liens, any rights due or to become due thereon, executed by ROXANNE DREADEN, A MARRIED
WOMAN, AND ARLETTE BROWN A SINGLE WOMAN, AS JOINT TENANTS WITH RIGHT OF
SURVIVORSHIP, JOINED BY CLIFFORD DREADEN, SPOUSE TO ROXANNE* to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. (‘MERS'’) AS NOMINEE FOR COUNTRYWIDE HOME LOANS, INC. ITS
SUCCESSORS AND ASSIGNS. Said mortgage Dated: 6/8/2006 is recorded in the State of FL, County of Pinellas on
6/22/2006, Instrument 2006236026 Book 15202 Page 1210 AMOUNT: $ 156,600.00 *DREADEN *THIS ASSIGNMENT
IS BEING RECORDED TO CORRECT THE ASSIGNEE ON ASSIGNMENT RECORDED ON 10/12/2011 IN INST#:
2011270360 BK: 17380 PG: 59* Property Address: 6876 79TH AVE, PINELLAS PARK, FL 33781

IN WITNESS WHEREOF, the undersigned corporation/trust has caused this instrument to be executed as a sealed instrument
by its proper officer. Executed on: January 22, 2015

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS")

By: (o>
, Mort. a (CH
a”

Michael Wileman, Assistant Secretary

State of Texas County of Tarrant

On 01/22/2015, before me, the undersigned, Michael Wileman, personally known to me, acknowledged that he/she is
Assistant Secretary of/ for MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS") and that he/she
executed the foregoing instrument and that such execution was done as the free act and deed of MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. ("MERS") .

: C.LAFFERTY J , |
“i MY COMMISSION EXPIRES

 

Notary public, C. Lafferty
My commission expires: November 30, 2018

FL Pinellas

1s I 28s Prone 888-679-6377
 

 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 20 of 31

After Recording Returm To:

Specialized Loan Servicing LLC

8742 Lucent Blvd, Ste 300, Highlands Ranch, CO 80129
Attn: Loan Resolutoin Department

Tax/Map/Parcel ID Number:

Intangible Tax: $0.00

Space Above This Line For ae
Investor Loan Number: nvestor Number ili orrowe}r:
ROXANNE DREADE
MODIFICATION AGREEMENT

(Step Two of Two-Step Documentation Process)

Borrower ("I"): ROXANNE DREADEN AND ESTATE OF ARLETTE BROWN whose address is 6876
79TH AVE N, PINELLAS PARK, FL 33781 ("Borrower").

If more than one Borrower or Mortgagor is executing this document, cach is referred to as “I.” For purposes of this document words
signifying the singular (such as "I) shal] include the plural (such as "we") and vice versa where appropriate.

Lender or Servicer ("Lender"): Specialized Loan Servicing LLC a_ Limited Liability Company whose
principal place of business and mailing address is 8742 Lucent Blvd. Ste 300, Highlands Ranch, CO 80129
("Lender").

Date of first lien mortgage, deed of trust, or security deed ("Mortgage") recorded in Book or Liber See
Original Instrument , of the Records of PINELLAS County, FLORIDA and Note ("Note"): June 8,
2006

Property Address ("Property"): 6876 79TH AVE . PINELLAS PARK, FLORIDA 33781
See Legal description referenced in the original security instrument.

If my representations in Section | continue to be true in all material respects, then this Modification
Agreement ("Agreement") will, as set forth in Section 3, amend and supplement (1) the Mortgage on
the Property, and (2) the Note secured by the Mortgage. The Mortgage and Note together, as they may
previously have been amended, are referred to as the "Loan Documents.” Capitalized terms used in
this Agreement and not defined have the meaning given to them in Loan Documents.

This Agreement will not take effect unless the preconditions set forth in Section 2 have been satisfied.
1. My Representations. I certify, represent to Lender, covenant and agree:

A. I am experiencing a financial hardship, and as a result, (i) ] am in default under the Loan
Documents or my default is imminent, and (ii) I do not have sufficient income or access
to sufficient liquid assets to make the monthly mortgage payments now or in the near
future;

Page I of 8
MODIFICATION AGREEMENT - Single Family MU
SigniaDocs, Inc. 2016

 
 

 

I

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 21 of 31

B. Property Type: Single Family

Cc. There has been no impermissible change in the ownership of the Property since I signed
the Loan Documents. A permissible change would be any transfer that the lender is
required by law to allow, such as a transfer to add or remove a family member, spouse or
domestic partner of the undersigned in the event of a death, divorce or marriage;

D. 1 have provided documentation for all income that I receive (and | understand that J am
not required to disclose child support or alimony unless I chose to rely on such income

when requesting to qualify for the Modification Program ("Program")); . ;
E. Under penalty of TY, all documents and informations I have provided to Lender in

connection with this Agreement, including the documents and information regarding my
eligibility for the Program, are true and correct;

F. If Lender requires me to obtain credit counseling in connection with the Program, I will
do so; and
G. I have made or will make all payments required under a trial period plan.

2. Acknowledgements and Preconditions to Modification. I understand and acknowledge that:

A. If prior to the Modification Effective Date as set forth in Section 3 the Lender determines
that any of my representations in Section | are no longer true and correct or any covenant
in Section 1 has not been performed, the Loan Documents will not be modified and this
Agreement will terminate. In that event, the Lender will have all of the rights and
remedies provided by the Loan Documents; and

B. I understand that the Loan Documents will not be modified unless and until the
Modification Effective Date (as defined in Section 3) has occurred. I further understand
and agree that the Lender will not be obligated or bound to make any modification of the
Loan Documents if] fail to meet any one of the requirements under this Agreement.

3. The Modification. If my representations and covenants in Section | continue to be true in all material
respects and all preconditions to the modification set forth in Section 2 have been met, the Loan Documents
will automatically become modified on October 1, 2017 (the "Modification Effective Date") and all unpaid
late charges that remain unpaid will be waived. I understand that if I have failed to make any payments as a
precondition to this modification under a trial period plan, this modification will not take effect. The first
modified payment will be due on November 1, 2017.

A. The new Maturity Date will be: December 25, 2036.

B. The modified Principal balance of my Note will include all amounts and arrearages that
will be past due as of the Modification Effective Date (including unpaid and deferred
interest, fees, escrow advances and other costs, but excluding unpaid late charges) and
deferred principal and other deferred amounts from a prior modification, collectively,
"Unpaid Amounts") less any amounts paid to Lender but not previously credited to my
Loan. The new Principal balance of my Note will be $192,728.78 (the ‘New Principal
Balance’). ] understand that by agreeing to add the Unpaid Amounts to the outstanding
principal balance, the added Unpaid Amounts accrue interest based on the interest rate in
effect under this Agreement. ] also understand that this means interest will now accrue on
the unpaid Interest that is added to the outstanding principal balance, which would not
happen without this Agreement.

 

Page 2 of 8
MODIFICATION AGREEMENT - Single Family MU
SigniaDocs, Inc. 2016
 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 22 of 31

$57,818.63 of the New Principal Balance shall be deferred (the ‘Deferred Principal
Balance’) and | will not pay interest or make monthly payments on this amount. The New
Principal Balance less the Deferred Principal Balance shall be referred to as the ‘Interest
Bearing Principal Balance’ and this amount is $134,910.15. Interest at the rate of 4.000%
will begin to accrue on the Interest Bearing Principal Balance as of 10/1/2017 and the
first new monthly payment on the Interest Bearing Principal Balance will be due on
11/1/2017. My payment schedule for the modified Loan is as follows:

 

Monthly Monthiy
P&! Escrow Total Number of
Interest Rate} Payment Payment Monthly Payment Monthly

 

 

Years _|Interest RateChange Date|_ Amount Amount* | Payment* | Begins On | Payments
$202.30 May | $766.14 May
adjust adjust
1-19 4.000% 10/1/2017 _| $563.84 __| periodically | periodically |_ 11/1/2017 230

 

 

 

 

 

 

 

 

 

 

Borrower promises to make monthly payments of principal and interest of U,S. $ 563.84
beginning on November 1, 2017, and continuing thereafter on the same day of each
succeeding month until principal and interest are paid in full.

1 will make these payments every month, in addition to 1 final balloon payment in the
amount of $ 153,600.34. The Balloon payment amount stated is if all monthly payments
have been made as scheduled. At the end of the term, any balance remaining will have to
be paid.

*The escrow payments may be adjusted periodically in accordance with applicable law
and therefore my total monthly payment may change accordingly.

The above terms in this Section 3.C. shall supersede any provisions to the contrary in the
Loan Documents, including but not limited to, provisions for an adjustable, step or simple
interest rate.

I understand that, if I have a pay option adjustable rate mortgage loan, upon modification,
the minimum monthly payment option, the interest-only or any other payment options
will no longer be offered and that the monthly payments described in the above payment
schedule for my modified Loan will be the minimum payment that will be due each
month for the remaining term of the Loan. My modified Loan will not have a negative
amortization feature that would allow me to pay less than the interest due resulting in any
unpaid interest to be added to the outstanding principal balance.

Page 3 of 8

MODIFICATION AGREEMENT - Single Family MU

SigniaDocs, Inc, 2016

 
 

 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 23 of 31

D, I will be in default if 1 do not comply with the terms of the Loan Documents, as modified
by this Agreement.
E. If a default rate of interest is permitted under the Loan Documents, then in the event of

default under the Loan Documents, as amended, the interest that will be due will be the
rate set forth in Section 3.C.

FE; 1 agree to pay in full the Deferred Principal Balance and any other amounts still owed
under the Loan Documents by the earliest of: (i) the date I sell or transfer an interest in
the Property, (ii) the date I pay the entire Interest Bearing Principal Balance, or (iii) the

new Maturity Date.

G. If | make a partial prepayment of Principal, the Lender may apply that partial prepayment
first to any Deferred Principal Balance before applying such partial prepayment to other
amounts due.

H. If on December 25, 2036, (‘Balloon’ or ‘Modified Balloon Date’), Borrower still owes

amounts under the Note and the Security Instrument, as amended by this Agreement, the
Borrower will pay these amounts in full on the Balloon Date.

4, Additional Agreements. | agree to the following:

A. That all persons who signed the Loan Documents or their authorized representative(s)
have signed this Agreement, unless (i) a borrower or co-borrower is deceased; (ii) the
borrower and co-borrower are divorced and the property has been transferred to one
spouse in the divorce decree, the spouse who no longer has an interest in the property
need not sign this Agreement (although the non-signing spouse may continue to be held
liable for the obligation under the Loan Documents); or (iii) the Lender has waived this
requirement in writing.

B. That this Agreement shall supersede the terms of any modification, forbearance, trial
period plan or other workout plan that I previously entered into with Lender.
Cc. To comply, except to the extent that they are modified by this Agreement, with all

covenants, agreements, and requirements of Loan Documents including my agreement to
make all payments of taxes, insurance premiums, assessments, Escrow Items, impounds,
and all other payments, the amount of which may change periodically over the term of
my Loan.

D, Funds for Escrow {tems. J will pay to Lender on the day payments are due under the Loan
Documents as amended by this Agreement, until the Loan is paid in full, a sum (the
"Funds") to provide for payment of amounts due for: (a) taxes and assessments and other
items which can attain priority over the Mortgage as a lien or encumbrance on the
Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums
for any and all insurance required by Lender under the Loan Documents; (d) mortgage
insurance premiums, if any, or any sums payable to Lender in lieu of the payment of
mortgage insurance premiums in accordance with the Loan Documents; and (e) any
community association dues, fees, and assessments that Lender requires to be escrowed.
These items are called "Escrow Items." I shall promptly furnish to Lender all notices of
amounts to be paid under this Section 4.D. I shall pay Lender the Funds for Escrow Items
unless Lender waives my obligation to pay the Funds for any or all Escrow Items.

Lender may waive my obligation to pay to Lender Funds for any or all Escrow Items at
any time. Any such waiver may only be in writing. In the event of such waiver, I shall

Page 4 of 8
MODIFICATION AGREEMENT - Single Family MU
SigniaDocs, Inc. 2016

 

 
 

 

 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 24 of 31

pay directly, when and where payable, the amounts due for any Escrow Items for which
payment of Funds has been waived by Lender and, if Lender requires, shall furnish to
Lender receipts evidencing such payment within such time period as Lender may require.
My obligation to make such payments and to provide receipts shall for all purposes be
deemed to be a covenant and agreement contained in the Loan Documents, as the phrase
"covenant and agreement" is used in the Loan Documents. If 1 am obligated to pay
Escrow Items directly, pursuant to a waiver, and I fail to pay the amount due for an
Escrow Item, Lender may exercise its rights under the Loan Documents and this
Agreement and pay such amount and | shall then be obligated to repay to Lender any
such amount. Lender may revoke the waiver as to any or all Escrow Items at any time
by a notice given in accordance with the Loan Documents, and, upon such revocation, I
shall pay to Lender all Funds, and in such amounts, that are then required under this
Section 4.D.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit
Lender to apply the Funds at the time specified under the Real Estate Settlement
Procedures Act ("RESPA"), and (b) not to exceed the maximum amount a lender can
require under RESPA. Lender shall estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or
otherwise in accordance with applicable law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are
so insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the
Escrow Items no later than the time specified under RESPA. Lender shall not charge me
for holding and applying the Funds, annually analyzing the escrow account, or verifying
the Escrow Items, unless Lender pays me interest on the Funds and applicable law
permits Lender to make such a charge. Unless an agreement is made in writing or
applicable law requires interest to be paid on the Funds, Lender shall not be required to
pay me any interest or earnings on the Funds. Lender and I can agree in writing, however,
that interest shall be paid on the Funds. Lender shall provide me, without charge, an
annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall
account to me for the excess funds in accordance with RESPA. If there is a shortage of
Funds held in escrow, as defined under RESPA, Lender shall notify me as required by
RESPA, and | shall pay to Lender the amount necessary to make up the shortage in
accordance with RESPA, but in no more than 12 monthly payments. If there is a
deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify me as
required by RESPA, and I shall pay to Lender the amount necessary to make up the
deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by the Loan Documents, Lender shall promptly
refund to me any Funds held by Lender.

That the Loan Documents as modified by this Agreement are duly valid, binding
agreements, enforceable in accordance with their terms and are hereby reaffirmed.

That all terms and provisions of the Loan Documents, except as expressly modified by
this Agreement, remain in full force and effect; nothing in this Agreement shall be
understood or construed to be a satisfaction or release in whole or in part of the
obligations contained in the Loan Documents; and that except as otherwise specifically
provided in, and as expressly modified by, this Agreement, the Lender and I will be
bound by, and will comply with, all of the terms and conditions of the Loan Documents.

Page S of 8
MODIFICATION AGREEMENT - Single Family MU
SigniaDocs, Inc. 2016

 
 

 

 

Case 8:19-bk-08977-CPM Doc 13-1 Filed 10/16/19 Page 25 of 31

That, as of the Modification Effective Date, notwithstanding any other provision of the
Loan Documents, if all or any part of the Property or any interest in it is sold or
transferred without Lender's prior written consent, Lender may, at its option, require
immediate payment in full of all sums secured by the Mortgage. However, Lender shall
not exercise this option if state or federal law, rules or regulations prohibit the exercise of
such option as of the date of such sale or transfer. If Lender exercises this option, Lender
shall give me notice of acceleration. The notice shall provide a period of not less than 30
days from the date the notice is delivered or mailed within which I must pay all sums
secured by the Mortgage. If I fail to pay these sums prior to the expiration of this period,
Lender may invoke any remedies permitted by the Mortgage without further notice or
demand on me.

That, as of the Modification Effective Date, | understand that the Lender will only allow
the transfer and assumption of the Loan, including this Agreement, to a transferee of my
property as permitted under the Garn St. Germain Act, 12 U.S.C. Section 1701j-3. A
buyer or transferee of the Property will not be permitted, under any circumstance, to
assume the Loan. Except as noted herein, this Agreement may not be assigned to, or
assumed by, a buyer or transferee of the Property.

That, as of the Modification Effective Date, if any provision in the Note or in any
addendum or amendment to the Note allowed for the assessment of a penalty for full or
partial prepayment of the Note, such provision is null and void.

That, I will cooperate fully with Lender in obtaining any title endorsement(s), or similar
title insurance product(s), and/or subordination agreement(s) that are necessary or
required by the Lender's procedures to ensure that the modified mortgage Loan is in first
lien position and/or is fully enforceable upon modification and that if, under any
circumstance and not withstanding anything else to the contrary in this Agreement, the
Lender does not receive such title endorsement(s), title insurance product(s) and/or
subordination agreement(s), then the terms of this Agreement will not become effective
on the Modification Effective Date and the Agreement will be null and void.

That I will execute such other documents as may be reasonably necessary to either (i)
consummate the terms and conditions of this Agreement; or (ii) correct the terms and
conditions of this Agreement if an error is detected after execution of this Agreement. I
understand that eithera corrected Agreement or a letter agreement containing the
correction will be provided for my signature. At Lender's option, this Agreement will be
void and of no legal effect upon notice of such error. If I elect not to sign any such
corrective documentation, the terms of the origina} Loan Documents shall continue in full
force and effect, such terms will not be modified by this Agreement, and I will not be
eligible for a modification under the Modification program.

Mortgage Electronic Registration Systems, Inc. ("MERS") is a separate corporation
organized and existing under the laws of Delaware and has an address and telephone
number of P.O, Box 2026, Flint, MI 48501-2026, for mailing address, where
applicable, 1901 E. Voorhees Street, Suite C, Danville, IL 61834. (888) 679-MERS. In
cases where the loan has been registered with MERS who has only legal title to the
interests granted by the borrower in the mortgage and who is acting solely as nominee for
Lender and Lender's successors and assigns, MERS has the right: to exercise any or all
of those interests, including, but not limited to, the right to foreclose and sell the
Property; and to take any action required of Lender including, but not limited to,
releasing and canceling the mortgage loan.

That Lender will collect and record personal information, including, but not limited to,
my name, address, telephone number, social security number, credit score, income,

Page 6 of 8
MODIFICATION AGREEMENT - Single Family MU
SigniaDocs, Inc. 2016

 
 

 

Case 8:19-bk-08977-CPM Doc 13-1 Filed 10/16/19 Page 26 of 31

payment history, government monitoring information, and information about account
balances and activity. In addition, I understand and consent to the disclosure of my
personal information and the terms of the trial period plan and this Agreement by Lender
to (i) the U.S. Department of the Treasury; (ii) Fannie Mae and Freddie Mac in
connection with their responsibilities under the Home Affordability and Stability Plan;
(iii) any investor, insurer, guarantor or servicer that owns, insures, guarantees or services
my first lien or subordinate lien (if applicable) mortgage loan(s); (iv) companies that
perform support services for the Modification Program and the Second Lien Modification
Program; and (v) any HUD certified housing counselor.

N. That if any document related to the Loan Documents and/or this Agreement is lost,
misplaced, misstated, inaccurately reflects the true and correct terms and conditions of
the loan as modified, or is otherwise missing, I will comply with the Lender's request to
execute, acknowledge, initial and deliver to the Lender any documentation the Lender
deems necessary. If the original promissory note is replaced, the Lender hereby
indemnifies me against any loss associated with a demand on the original note. All
documents the Lender requests of me under this Section 4.N. shall be referred to as
"Documents." | agree to deliver the Documents within ten (10) days after I receive the
Lender's written request for such replacement.

O. That the mortgage insurance premiums on my Loan, if applicable, may increase as a
result of the capitalization which will result in a higher total monthly payment.
Furthermore, the date on which I may request cancellation of mortgage insurance may
change as a result of the New Principal Balance.

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

Page 7 of 8
MODIFICATION AGREEMENT - Single Family MU
SigniaDocs, Inc. 2016

 
 

 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 27 of 31

In Witness Whereof, the Lender and I have executed this Agreement.
Specialized Loan Servicing LLC
As Servicer

Shane Elwell
By: Second Assiatent Vice Presideat,
Name:

Its:

Date: JO AsZ >

 

(Seal) Date:

 

ROXANNE DREADEN

(Seal) Date:

 

ESTATE OF ARLETTE BROWN

If the borrower is an inter vivos revocable trust, we require each of the trustees to sign this document in the
signature blocks below.

 

 

 

 

, Trustee if the Trust instrument dated
_ for the benefit of (Borrower)
, Trustee if the Trust instrument dated

 

 

_ Jor the benefit of _ (Borrower)

 

Page 8 of 8
MODIFICATION AGREEMENT - Single Family MU
SigniaDocs, Inc. 2016

 
 

 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 28 of 31

In Witness Whereof, the Lender and I have executed this Agreement.

Specialized Loan Servicing LLC

   

ELLEN J CARBONNEAU
Notary Public - State of Fiona
Conmnaa ape

 

e, (Seal) Date: 62-17

ROXANNE DREADEN

(Seal) Date:
1 Oa As TE Pe 7

 

ESTATE OF ARLETTE BROWN

If the borrower is an inter vivos revocable trust, we require each of the trustees to sign this document in the
signature blocks below.

, Trustee if the Trust instrument dated

 

 

 

 

 

, for the benefit of (Borrower)
. Trustee if the Trust instrument dated
- _ for the benefit of _ (Borrower)

 

 

Page 8 of 8

MODIFICATION AGREEMENT - Single Family MU

SigniaDocs, Inc. 2016

 
 

 

 

Case 8:19-bk-08977-CPM Doc 13-1 Filed 10/16/19 Page 29 of 31

[Space Below This Line For Acknowledgment]

State of FLORIDA
County of

 

 

The foregoing instrument was acknowledged before me this | 0 2 ~)0 | “) by
ROXANNE DREAD _ WN, who is/are personally known to me or
who has/have produce identification.

[Seal]

 

Printed Name

 
    
  

     

ELLEN J CARBONNEAU
: é febiate of Florida
Commission # FF 946538
My Comm. Expires Dec 28, 2019

My commission expires 0:

    
 

Title or rank:

 
 

Serial number, if any:

 

Prepared under the supervision of:
Anthony Forsberg
8742 Lucent Blvd. Ste. 300, Highlands Ranch, CO 80129

After Recording Return To:
Specialized Loan Servicing LLC
8742 Lucent Blvd, Ste 300
Highlands Ranch, CO 80129
Loan Resolutoin Department
Page 1 of |
FL Acknowledgment

SigniaDocs, Inc. 2011

 
 

 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 30 of 31

State of COLORADO
County of

The foregoing instrument was acknowledged before me _ this by
of Specialized Loan Servicing LLC, a

 

Limited Liability Company, on behalf of said entity.

[Seal]

 

Notary Public

 

Printed Name

My commission expires on

 
 

 

 

Case 8:19-bk-08977-CPM Doc13-1 Filed 10/16/19 Page 31 of 31

In Witness Whereof, the Lender and I have executed this Agreement.

ELLEN J CARBONNEAU

. Notary Public - State of Florida
=

ante
eee

sw

Commission # FF 946538

By: €99. 2019
Nai

Its:

Date: ip + Sf}

(Seal) Date: I ) ae ia)

ROXANNE DREADEN

 

 

 

(Seal) Date:

 

ESTATE OF ARLETTE BROWN

If the borrower is an inter vivos revocable trust, we require each of the trustees to sign this document in the
signature blocks below.

, Trustee if the Trust instrument dated

 

 

, Jor the benefit of (Borrower)

 

, Trustee if the Trust instrument dated

 

, for the benefit of (Borrower)

 

Page 8 of 8

MODIFICATION AGREEMENT - Single Family MU

SigniaDocs, Inc. 2016

 
